Title: From George Washington to Thomas Pollock, 29 November 1773
From: Washington, George
To: Pollock, Thomas



Sir
Williamsburg Novr 29th 1773

By a Letter from Mr McMickan of Jamaica I am inform’d of his having obtaind a Bottomry on the Brig Ann & Elizabeth, whereof you are now Master—That she was to proceed from that Island to Norfolk with about Thirty pounds freight, and thence to Alexandria—and that within Thirty days after her arrival at which place if Mr Daniel Jenifer Adams did not pay my

demand agreeably to the terms of the Bottomry Bond I am to dispose of the Vessell.
Under this information, I have to desire that you will receive the freight of the Goods for Norfolk, be it more or less than Thirty pounds and detain it in your own hands for my benefit, & proceed immediately from thence to Alexandria; where if I should not be arrived before you, apply to Mr Lund Washington in that Neighbourhood for further Orders before you leave that Port. I am Sir Yr Most Hble Servt
 
Go: Washington

